United States Court of Appeals
                     For the First Circuit


No. 21-1352

JAMPA GONPO, on behalf of himself and others similarly situated,

                      Plaintiff, Appellee,

                               v.

SONAM'S STONEWALLS & ART, LLC, d/b/a Sonam's Stonewalls and Art;
                      SONAM RINCHEN LAMA,

                    Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Mark G. Mastroianni, U.S. District Judge]


                             Before

                  Thompson, Howard, and Gelpí,
                        Circuit Judges.


     Thomas T. Merrigan, with whom Sweeney Merrigan Law, LLP was
on brief, for appellants.
     Tiffany Troy, with whom Aaron B. Schweitzer and Troy Law,
PLLC were on brief, for appellee.


                         July 15, 2022
               THOMPSON, Circuit Judge.          A Springfield, Massachusetts

jury found defendants Sonam Rinchen Lama and Sonam's Stonewalls &

Art, LLC (collectively, "Lama"1) liable for failing to pay all the

wages      owed   to    their   former    employee,    plaintiff    Jampa    Gonpo.

Appealing from the hefty tab the jury left him, Lama trains his

focus on two of the district court's evidentiary decisions -- one

to exclude, and one to admit evidence -- and asks us to remand for

a new trial.         Discerning no reversible error, we affirm.

                                      BACKGROUND

               Gonpo originally hails from Nepal, where he first met

Lama (a Tibetan immigrant) in 2004.2                While in Nepal on a trip,

Lama       befriended    Gonpo,   and    three   years     later,   there   was   an

arrangement between the two for Gonpo to move to the United States.

There was some dispute at trial over who asked whom to come over,

but suffice it to say that Lama fronted the cash for the $20,000

bill of getting Gonpo here.             Soon after Gonpo's arrival stateside,

he began working for Lama in Lama's stonemasonry business in 2008.

               The     stonemasonry      business     is   seasonal.        Workers

generally don't start up until sometime around March or April


       1Throughout the trial, the parties did not make clear
distinctions in testimony, questioning, or argument between Mr.
Lama and the limited liability company, and they continue the same
tack on appeal. So we will not distinguish between the two parties
either.
       The parties interchange the use of "Tibet" and "Nepal," so
       2

we do our best to distinguish between the two.


                                         - 2 -
because, any earlier, the ground is still frozen from the New

England winter, and things usually end sometime in November or

December, when the first snowfall comes.

           Hotly in dispute in this case was how many hours per

week workers toiled during those in-season months.       On the one

hand, Gonpo testified that he and his associates worked six days

per week (with only Sundays off), with weekly hours totaling about

56 or 57 hours.    He lined up testimony from one of his former

colleagues that his hours were similar.    Lama, though, claims that

none of his employees worked more than 40 hours in a week, and he

lined up testimony from three of his other employees to that

effect.    Yet Lama has no timekeeping records to back up that

assertion, instead casting blame on his bookkeeper, on whom he

relied to handle that part of the business, but who according to

Lama turned out to be incompetent and a thief.

           Gonpo held his position with Lama's business until the

end of the season in 2015, after which he was fired in February

2016.   His termination came in the wake of allegations from Lama's

then-16-year-old daughter that Gonpo had raped her.    After police

reports were generated and an investigation concluded, Gonpo was

charged in Massachusetts state court.      Following a trial he was

ultimately acquitted.

           Not long after the criminal proceedings were instituted

in 2016, Gonpo filed this lawsuit.     He brought a host of claims


                               - 3 -
both on his own behalf and as a putative class action on behalf of

other employees similarly situated.3              As relevant to our review,

his allegations included claims that Lama failed to pay him a

minimum wage for all hours worked and failed to appropriately pay

overtime, in violation of both the federal Fair Labor Standards

Act,       29    U.S.C.    §§ 206(a)(1),        207(a)(1),      215(a)(2),      and

Massachusetts law, Mass. Gen. Laws ch. 149, § 148 and ch. 151

§§ 1A–1B.         Under the applicable statutes of limitations, the

relevant time period for Gonpo's claims was from September 2013

through November 2015.

                After pre-trial motion practice seeking some advance-

of-trial        evidentiary   rulings    (some    of   which    we'll   get   into

shortly), the case was put to a jury over the course of five days.

Objections       and   sidebar   conferences     abounded      during   the   tense

trial, as the parties scrapped over the admissibility of various

testimonies and pieces of evidence throughout.                   Ultimately, the

jury returned a verdict finding for Gonpo.              After some more post-

trial motion-practice skirmishes, Lama timely appealed (though his

notice of appeal has since become a subject of controversy, which

we'll get to soon).




       No one opted into the class, so the case went to trial as
       3

an action by only Gonpo.


                                        - 4 -
                                   DISCUSSION

I.   The Impeachment Evidence

             We begin with the district court's exclusion of evidence

that Lama's then-16-year-old daughter accused Gonpo of rape just

months before Gonpo began to pursue the wage claims at issue here.

Pre-trial,    Lama    moved   in     limine    for   permission    to   introduce

evidence of these allegations to show that Gonpo brought this suit

to manipulate the rape prosecution and pressure Lama's daughter to

drop the case.       Gonpo, of course, opposed the introduction of this

evidence, contending the evidence was immaterial and subject to

exclusion under Rule 403 given its great possibility for prejudice.

             After    a   hearing,    the     district   court    denied   Lama's

motion, thus excluding any evidence of the rape allegations from

trial.   The district court said that the allegations "appear

irrelevant to the [wage] claims," but also recognized that "[i]t

is possible that the allegations motivated [Gonpo] to bring this

lawsuit" and that they could show that Gonpo had a motive to

"fabricate[]" his claims, though calling them "tenuously relevant

at best."      Nonetheless, the district court found the evidence

"incendiary" and concluded it would be "improper, unfair, and

unnecessary" to allow the evidence. "Moreover," the district court

said, where a plaintiff is entitled to relief, his "motives for

bringing suit are immaterial."          Lama now calls foul.




                                      - 5 -
            Federal      Rule        of     Evidence         404(b)    prohibits       the

introduction of a person's prior crimes or bad acts when used "to

prove a person's character in order to show that on a particular

occasion the person acted in accordance with the character."                           This

rule is not, however, "an absolute bar" to the admission of prior-

bad-acts evidence.       United States v. Gentles, 619 F.3d 75, 86 (1st

Cir. 2010).       Evidence of prior bad acts may be admitted if it

passes a two-part test.          Id.

            First,      the     bad-act          evidence      must     have    "special

relevance,"    meaning        that    it    is    not    admitted      solely   to     show

propensity.       United States v. Doe, 741 F.3d 217, 229 (1st Cir.

2013).    Included in that category of special relevance is evidence

designed to "prov[e] motive, opportunity, intent, preparation,

plan,    knowledge,     identity,          absence      of    mistake,    or    lack    of

accident."     Fed. R. Evid. 404(b)(2).                 That list, however, "is not

exhaustive."       Udemba v. Nicoli, 237 F.3d 8, 15 (1st Cir. 2001).

Second, if the evidence has some special relevance, it still must

clear the strictures of Rule 403, which provides that a "court may

exclude relevant evidence if its probative value is substantially

outweighed    by    a   danger       of,"    among       other    concerns,     "unfair

prejudice."       Fed. R. Evid. 403; see Doe, 741 F.3d at 229.

            We review the district court's judgment calls on this

two-part test for abuse of discretion.                    See Doe, 741 F.3d at 229.

"Within    this    rubric,"      though,         "abstract     legal     questions     are


                                           - 6 -
reviewed de novo with the understanding that a material error of

law is always an abuse of discretion."       United States v. Pires,

642 F.3d 1, 10 (1st Cir. 2011).     Moreover, on the second part of

the test (the balancing act under Rule 403), we have made clear

that the district court's discretion is especially broad.      "Only

rarely -- and in extraordinarily compelling circumstances -- will

we, from the vista of a cold appellate record, reverse a district

court's on-the-spot judgment concerning the relative weighing of

probative value and unfair effect."     Doe, 741 F.3d at 229 (cleaned

up) (quoting United States v. Li, 206 F.3d 78, 84–85 (1st Cir.

2000)).

          Lama first contends that the district court failed to

employ our two-step analysis.     Rather than grapple with the non-

propensity test under Rule 404(b), Lama claims, the district court

erroneously concluded that Gonpo's improper motive in bringing

this suit was "irrelevant."   He styles this error -- the supposed

error in failing to apply the two-step test -- a legal one, and

thus suggests de novo review applies.

          However, we do not read the district court as failing to

employ the proper test. Indeed, the court did assess the relevance

of the evidence here, but found it "irrelevant" or "immaterial."

And although the district court made those comments about motive

being immaterial, the court's ruling nonetheless makes clear that

the primary basis for its ruling was Rule 403's balancing test.


                                - 7 -
On that point, the district court considered the relevance of the

"possib[ility] that the [rape] allegations motivated [Gonpo] to

bring    this   lawsuit,"   calling   them    "tenuously   relevant,"     and

acknowledged Lama's argument that they provided motive for Gonpo

to "fabricate[]" his claims.      But balancing that probative value,

the court merely concluded that, "provided how incendiary this

evidence is, . . . it would be improper, unfair, and unnecessary"

to admit it.      The court continued, Gonpo "has the right to have a

jury assess his claim without unfair prejudice, regardless of his

reasons for asserting it."        We thus see the district court as

acknowledging the potential probative value of the evidence, but

nonetheless finding it excludable under Rule 403.               Given that

principal basis for its ruling, we next proceed to reviewing the

district court's Rule 403 analysis.       See United States v. Gilbert,

229 F.3d 15, 22–23 (1st Cir. 2000) (taking the same route).

            On the Rule 403 balancing act, Lama does nothing to

question the district court's on-the-spot judgment -- rather he

attacks only the court's failure to recognize the relevance of the

evidence.       Even though we are a bit skeptical of the district

court's    discounted-probative-value        analysis   under   404(b),   we

nonetheless find no abuse of discretion in the court's Rule 403

evaluation.4      See Gilbert, 229 F.3d at 23 ("Although the non-


     4  Our   skepticism   flows   from    the  district    court's
characterization of Gonpo's motives for bringing suit here as being


                                  - 8 -
comprehensive nature of the district court's written remarks on

the matter leaves us less than entirely confident in its conclusion

that the . . . evidence would be unlikely to have any probative

value, we are not convinced that relevant matters deserving of

significant weight have been overlooked in the course of the

court's Rule 403 balancing." (emphases in original) (internal

quotation marks, citation, and footnote omitted)).

          Rule 403 provides a mechanism to guard against the

possibility that "evidence could . . . cause the jury to condemn


entirely "irrelevant" or "immaterial."     See Pittsley v. Warish,
927 F.2d 3, 10 (1st Cir. 1991) (concluding that charges against
the plaintiff were "probative in demonstrating motive and bias" in
a civil suit against the police officer who arrested the plaintiff
and testified against her at an earlier criminal trial leading to
her conviction), overruled in part on other grounds as recognized
by Martínez v. Cui, 608 F.3d 54, 63–65 (1st Cir. 2010); accord
Heath v. Cast, 813 F.2d 254, 259 (9th Cir. 1987) ("Evidence of
Heath's prior arrest, and of his brother's prior misdemeanor
convictions, were probative of their bias against the Newport Beach
police and of Heath's motive in bringing this action.").
     We also share Lama's concern with the district court's
citation to Johnson v. King-Richardson Co., 36 F.2d 675, 677 (1st
Cir. 1930), in this context.    Johnson is not only a case from
before the enactment of the Federal Rules of Evidence, it also did
not involve the admissibility of evidence.     See id. at 676–77.
Johnson was an appeal from a dismissal of a suit, and the suit was
dismissed at least in part because the district court found that
the plaintiff's "motive or purpose in instituting this suit was
not in good faith to redress wrongs honestly believed to exist,
but to drive the corporation out of business." Id. at 676. We
reversed, noting that "[t]he rule generally prevailing is that,
where a suitor is entitled to relief in respect to the matter
concerning which he sues, his motives are immaterial." Id. As we
just suggested, it would be rare that a party's motives for
bringing suit would be wholly immaterial to the credibility of
their testimony. See Pittsley, 927 F.2d at 10.


                              - 9 -
a [party] based on passion or bias, for example, which is a no-

no."   United States v. Jones, 748 F.3d 64, 71 (1st Cir. 2014).   As

we have explained in the criminal context, Rule 403 is concerned

with "a jury that uses that evidence to convict because it is

disgusted by the defendant's criminal past rather than convinced

that he did the crime charged." Id. Recognizing this possibility,

"we have upheld the exclusion of prior bad act evidence in part

because it was 'undeniably explosive,'" or "is a 'shocking or

heinous crime likely to inflame the jury.'"        United States v.

Varoudakis, 233 F.3d 113, 122 (1st Cir. 2000) (first quoting

Gilbert, 229 F.3d at 26; then quoting United States v. Moccia, 681

F.2d 61, 64 (1st Cir. 1982)).

           The proposed evidence here is of that cloth. Allegations

that Gonpo raped Lama's then-16-year-old daughter would certainly

be "explosive" evidence of a "shocking or heinous crime likely to

inflame the jury."    Id.   Those allegations raise the specter that

even if the jurors believed that Gonpo had a legitimate wage claim

uninfected with bad motive, they might nonetheless find against

Gonpo out of disgust for his bad acts -- particularly where finding

for Gonpo would foist a financial burden on the family of the

alleged victim.      And that is precisely the concern that the

district court here, aligning with Rule 403, sought to avoid. This




                                - 10 -
is far from the rare and extraordinarily compelling circumstance

where we will reverse that judgment call.5

            Nor, we note, was Lama's defense entirely hamstringed as

he now bemoans.     Contrary to Lama's assertion that he was "robbed"

of his ability to draw Gonpo's credibility into question, Lama

spent    time   aplenty   poking   holes    in   Gonpo's   story   on   cross-

examination.6 For example, Lama tried to muddy Gonpo's credibility

by pointing out that on multiple occasions Gonpo's trial testimony

about what he was paid was inconsistent with his written discovery

and deposition responses.          Lama also introduced evidence that

called into question       other parts      of Gonpo's testimony.         For

instance, Gonpo claimed he never took any vacation breaks, but



     5 Just FYI:    Regardless of whether the district court's
relevancy ruling was under Rule 404(b) or Rule 401, the soundness
of the Rule 403 determination means there was no reversible error.
     6  We acknowledge the important role attacking Gonpo's
credibility played to Lama's defense. Because Lama's bookkeeper
apparently failed to keep records, Gonpo was entitled to a burden-
shifting instruction under Anderson v. Mt. Clemens Pottery Co.,
328 U.S. 680, 687–88 (1946). Mt. Clemens provides that where an
employer fails to keep adequate records, the employee can meet her
FLSA burden by "prov[ing] that [s]he has in fact performed work
for which [s]he was improperly compensated and . . . produc[ing]
sufficient evidence to show the amount and extent of that work as
a matter of just and reasonable inference." Id. at 687. When the
worker does so, "[t]he burden then shifts to the employer to come
forward with evidence of the precise amount of work performed or
with evidence to negative the reasonableness of the inference to
be drawn from the employee's evidence." Id. at 687–88. "If the
employer fails to produce such evidence, the court may then award
damages to the employee, even though the result [may] be only
approximate." Id. at 688.


                                   - 11 -
Lama introduced contradictory testimony that Gonpo did in fact

take time off for various religious events or holidays.   Further,

Lama got Gonpo to concede during cross-examination that all of the

workers followed the same schedule, and then during his defense

brought in three other employees who said they didn't work the 57-

hour schedule Gonpo claims to have done. And Lama further attacked

Gonpo's credibility when during cross-examination, Lama questioned

Gonpo about wiring money he made back to his family in Tibet, which

according to Lama, totaled more than Gonpo claimed to have been

paid by Lama in certain years.     Not to mention Gonpo conceding

during cross that he was canned from his job for something that

"had nothing to do with the work" -- a detail that suggested Gonpo

had some motive to fabricate his claims.   In short, Lama had other

opportunities, using less incendiary evidence, to marshal a robust

defense.

II.   Colleague's Testimony and Related Evidence

           Lama next claims error in the district court's admission

of testimony, along with documentary evidence, from one of Gonpo's

former colleagues, Jamyang Gyatso.

           Before we dive into these issues, we begin with a brief

procedural recap.    Gyatso testified (over objection) at trial

concerning his own experience working for Lama from 2008 to 2013,

the last year of which overlapped with Gonpo's work during the




                              - 12 -
relevant limitations period.         As part of that testimony, Gyatso

testified, as relevant here, that:

          •       he worked with Gonpo on some projects;

          •       he usually worked approximately 57 hours per week;

          •       he kept a pocket calendar (the 2012 version of which

                  was introduced into evidence) to record his hours

                  and then submitted the calendar to Lama to be paid;

                  and

          •       Lama did not pay him timely or at the overtime rate

                  he earned, instead keeping a balance of overtime

                  hours    worked   and   wages   owed   that   never   got

                  compensated.

          Lama raised a score of objections to this testimony and

evidence at different stages in the litigation.           Starting before

trial, Lama moved         in limine to exclude Gonpo from admitting

testimony concerning Lama's pay practices as to other employees.

The district court reserved ruling on the objection until trial,

at which point the parties again jockeyed over the evidence.

Before Gyatso took the stand, Lama objected that testimony from

Gyatso concerning his own work experience and the hours he worked

would   present    inadmissible      404(b)   prior-bad-acts     evidence.

Responding, Gonpo contended the evidence went to corroborate his

own story of hours worked and amounts paid, and suggested it was

admissible as evidence of Lama's business practice.             In retort,


                                    - 13 -
Lama argued Gyatso's testimony was "not being offered" to establish

the business practice and stressed that Lama's business practice

was not at issue in the case.    The district court overruled the

objection and allowed Gyatso to testify.

          But that was not the end of it.      Lama objected again

when Gonpo sought admission of Gyatso's pocket calendar, which,

according to Gyatso, reflected his recording of the hours he worked

in the 2012 season. Again, Lama protested that Gyatso's statements

of what he worked were "not relevant" to testify to Lama's business

practices.   When the district court suggested the pocket calendar

was admissible under Rule 406 as evidence of Lama's business

practice, Lama again had two rejoinders.     First, he claimed the

evidence could not demonstrate business practices in 2013 (during

the limitations period) because Gyatso supposedly testified that

the business practices changed that year.    And second, he argued

that Gyatso's "own subjective recording of time in a period that

precedes the statutory claim period is not relevant and i[s]

prejudicial."   Sticking to its Rule 406 musing, the district court

again overruled the objection.

          On appeal wielding a hatchet instead of a scalpel, Lama

claims that the entirety of Gyatso's testimony, as well as his

pocket calendar recording his 2012 work hours, are inadmissible

under either Rule 406 or Rule 404(b).




                              - 14 -
     A.   Appellate Jurisdiction

          Before we can get to the merits of these particular

challenges, Gonpo interposes a procedural roadblock:             Unlike the

claims already discussed, he says we lack jurisdiction to review

these district-court evidentiary rulings because Lama's notice of

appeal did not include them in the list of orders appealed.

          Under the Federal Rules of Appellate Procedure, a notice

of appeal must "designate the judgment -- or the appealable order

-- from which the appeal is taken."           Fed. R. App. P. 3(c)(1)(B)

(effective Dec. 1, 2021).7 We can exercise jurisdiction over those

orders "fairly raised within th[e] notices."            Constructora Andrade

Gutiérrez, S.A. v. Am. Int'l Ins. Co., 467 F.3d 38, 44-45 (1st

Cir. 2006).

          Under the rules in effect at the time that Lama filed

his notice of appeal, there were two ways a notice of appeal could

designate the appellate issues.          Denault v. Ahern, 857 F.3d 76,

81–82 (1st Cir. 2017).       First, the simple way:       identify the final

judgment and that's it.       When a party did that, we said the notice

"encompasses    not   only    that    judgment,   but    also   all   earlier

interlocutory orders" since those earlier orders "merge in the

judgment."    United States ex rel. Booker v. Pfizer, Inc., 847 F.3d



     7 The version in effect before December 1, 2021, provided that
an appellant had to "designate the judgment, order, or part thereof
being appealed." Fed. R. App. P. 3(c)(1) (2019).


                                     - 15 -
52, 55 (1st Cir. 2017) (quoting John's Insulation, Inc. v. L.

Addison & Assocs., Inc., 156 F.3d 101, 105 (1st Cir. 1998)).

Second, the riskier option:          itemize the individual rulings you

wanted to appeal from.      See Denault, 857 F.3d at 81.       But we warned

litigants before:        That approach is "perilous."          Id.   If, on

appeal, we found "it clear that the object of th[e] [appellate]

challenge was not presciently included in the itemized list of

rulings appealed, we will have no jurisdiction to consider the

challenge."     Id.

            This case poses a slightly different conundrum.           Gonpo

is correct that Lama itemized certain interlocutory rulings in his

notice of appeal.      And Gonpo is correct that Lama did not specify

the district court's decisions on Gyatso's testimony and pocket

calendar in that list.     But that wasn't all the notice did.       Lama's

notice of appeal also said that he was appealing from the final

judgment, in which -- at least theoretically -- those decisions

would have merged.

            We have treated this scenario a bit schizophrenically in

the past.     Compare Booker, 847 F.3d at 55 (finding jurisdiction

because "[w]hile the notice did specify certain other orders issued

by the district court, it also specified the court's May 26, 2016

final judgment disposing of the case"), with Denault, 857 F.3d at

82   (finding   no    jurisdiction    because   the   order   challenged   in

briefing was not among the itemized list, even though the notice


                                     - 16 -
of appeal identified the "Amended Judgment" in that list)8, and

Constructora Andrade Gutiérrez, 467 F.3d at 44–45 (finding no

jurisdiction from an itemized list even though the notice of appeal

specified the "final amended judgment")9.

           Rule 3 was, however, amended effective December 1, 2021.

See Order Adopting Amendments to the Federal Rules of Appellate

Procedure at 3 (2021), https://www.supremecourt.gov/orders/court

orders/frap21_9p6b.pdf     [hereinafter         "Order        Adopting   2021

Amendments"].   The amendments came to the fore as a result of the

advisory   committee's   recognition   of   a    host    of    jurisdictional

"traps" the Rule had littered about for all but the savviest

litigants.    See Fed. R. Civ. P. 3, advisory committee's notes to

the 2021 amendment [hereinafter "Rule 3 2021 Committee Notes"].

As the committee put it, a "notice of appeal is supposed to be a

simple document that provides notice that a party is appealing and

invokes the jurisdiction of the court of appeals" -- "[i]t is the

role of the briefs, not the notice of appeal, to focus the issues

on appeal."   Id.




     8 See Notice of Appeal, Denault v. Ahern, Civil No. 14-13687
(D. Mass. Nov. 20, 2015), ECF No. 147.
     9 See Notice of Appeal, Constructora Andrade Gutiérrez, S.A.
v. Am. Int'l Ins. Co., Civil No. 99-1811 (D.P.R. Aug. 3, 2005),
ECF No. 132; Am. Notice of Appeal, Constructora Andrade Gutiérrez,
Civil No. 99-1811 (D.P.R. Aug. 11, 2005), ECF No. 134.


                                - 17 -
          The amendments helped further that general principle in

a few ways, two of which deserve a highlight here.       One part of

the amendment alerts parties to the merger rule we just discussed

above, telling them that "[t]he notice of appeal encompasses all

orders that, for purposes of appeal, merge into the designated

judgment or appealable order," and instructing them that "[i]t is

not necessary to designate those orders in the notice of appeal."

Fed. R. App. P. 3(c)(4); see also Rule 3 2021 Committee Notes

(specifying that the amendment "does not attempt to codify the

merger principle but instead leaves its details to case law").

And, as most pertinent here, the Rule also now provides that "[a]n

appellant may designate only part of a judgment or appealable order

by expressly stating that the notice of appeal is so limited."

Fed. R. App. P. 3(c)(6).    But, it makes clear, "[w]ithout such an

express statement, specific designations do not limit the scope of

the notice of appeal."     Id.

          As the committee notes to the amendment explain, the new

express-statement requirement of subsection (c)(6) was designed

specifically to counteract cases like Denault and Constructora

Andrade Gutiérrez.   The committee recognized that some appellants,

"due to misunderstanding or a misguided attempt at caution,"

designate in their "notices of appeal . . . both the judgment and

some particular order that [they] wish[] to challenge on appeal."

Rule 3 2021 Committee Notes.     However, the committee also saw that


                                 - 18 -
a number of courts (including us at times) have concluded that the

designation of some orders (even in addition to the final judgment)

in the notice of appeal meant that other interlocutory orders not

specified were unreviewable -- even though the merger rule would

ordinarily provide that the other interlocutory orders merged in

the also-appealed-from final judgment.      See id.    The express-

statement requirement of subsection (c)(6), the committee says,

removes this "trap for the unwary," while also leaving the door

open for those parties who still wish to deliberately limit their

notices.   Id.; see also Fed. R. App. P. 3(c)(6).

           Now, the notice of appeal here was filed months before

the amendments to Rule 3 went into effect on December 1, 2021.

See Order Adopting 2021 Amendments at 3.    But the 2021 amendments

to the Rules of Appellate Procedure provide that they operate not

only in cases newly filed after their effective date -- they also

"shall govern . . . , insofar as just and practicable, [in] all

proceedings then pending."   Id.   We've added our own gloss on that

requirement with similar rules amendments, noting that before

applying a rule's amendment retroactively we must also consider

whether doing so would "otherwise work a 'manifest injustice.'"

Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 782 n.4 (1st Cir.

2011) (quoting Silva v. Witschen, 19 F.3d 725, 728 (1st Cir.

1994)).




                              - 19 -
           There would be nothing unjust or impracticable about

applying the amendments to Rule 3 retroactively here, nor would

there be any manifest injustice.          For one thing, we see no

prejudice that Gonpo could have suffered from having to defend the

issues here on the merits notwithstanding Lama's inartful drafting

of the notice of appeal.    Gonpo claims that, since the notice of

appeal   delineated   certain   orders,   he    focused   on   the   issues

specifically identified in preparing to defend the appeal.             But

had Lama identified only the final judgment, Gonpo "would have

learned exactly which orders [Lama] wished to challenge in [his]

appeal no sooner than [he] did here."          See Comité Fiestas De La

Calle San Sebastián, Inc. v. Soto, 925 F.3d 528, 532 (1st Cir.

2019).   And Gonpo ultimately defended the merits of Lama's newly

enumerated challenges in his first-filed appellate brief.              See

Schroeder v. McDonald, 55 F.3d 454, 459–60 (9th Cir. 1995) (finding

no prejudice in the retroactive application of Fed. R. App. P.

4(a)(4) where the parties briefed the issues on the merits); cf.

Caribbean Mgmt. Grp. v. Erikon LLC, 966 F.3d 35, 41 (1st Cir. 2020)

(exercising jurisdiction over the merits of the underlying order

where the party appealed only from the motion for reconsideration

since the appellee was not prejudiced by the defect and the briefs

defended the order on the merits).    For another, refusing to apply

Rule 3 retroactively would prove especially unjust considering our

circuit's inharmonious caselaw on this particular genre of notice


                                - 20 -
of appeal under the old version of Rule 3.             The drafters of Rule

3's amendment recognized as troublesome this "trap for the unwary,"

and our circuit's trap was a particularly perilous one.

            Applying the newly minted Rule 3(c)(6), we conclude that

Lama's notice of appeal -- specifying both the final judgment and

some interlocutory orders -- does not prohibit him from challenging

other interlocutory orders not specifically enumerated in the

notice of appeal.      See Fed. R. App. P. 3(c)(6).            Had he wished to

"so limit" his notice, Lama would have been required to state

expressly "that the notice of appeal was [so] limited."                     Id.;

Rivera v. Kress Stores of P.R., Inc., 30 F.4th 98, 107 (1st Cir.

2022).      Yet    nothing    in   Lama's   notice    reflects     an   "express

statement"    limiting       the   notice   of   appeal   to    these    orders,

particularly in light of his separate designation of the final

judgment, in which the challenged evidentiary rulings on Gyatso's

testimony    and   accompanying      documentary     evidence    merged.     See

Booker, 847 F.3d at 55.            We thus have jurisdiction to consider

Lama's challenges to these orders.

     B.     Merits

            Turning to the merits, Lama raises on appeal three qualms

with the admission of Gyatso's testimony and the pocket-calendar

evidence.    We take each contention in turn.




                                     - 21 -
            1.     Inadequate evidence of routine

            Lama first contends, as he did below, that this evidence

was inadmissible as habit or routine-practice evidence under Rule

406.   Rule 406 provides that "[e]vidence of a person's habit or an

organization's routine practice may be admitted to prove that on

a   particular     occasion    the     person     or     organization      acted   in

accordance with the habit or routine practice."                   Fed. R. Evid.

406.     The reasoning is that habits (as opposed to character

evidence)    reflect    "the    person's        [or    organization's]       regular

practice of responding to a particular kind of situation with a

specific type of conduct."           McCormick on Evidence § 195 (8th ed.

2020).      That   specificity    renders        habit    evidence    of   "greater

probative     value    than    . . .    evidence       of   general     traits     of

character."      Id.; see also 2 Weinstein's Federal Evidence § 406.02

(2021) ("Habit evidence is more probative than character evidence

because an individual's habitual behavior is more consistent than

behavior based on character.").

            "Although     there      are    no     'precise     standards'         for

determining whether a behavior pattern has matured into a habit,

two factors are considered controlling as a rule:                     'adequacy of

sampling and uniformity of response.'"                 United States v. Newman,

982 F.2d 665, 668 (1st Cir. 1992) (quoting Fed. R. Evid. 406,

advisory committee's notes).               We apply that standard because

"[t]h[o]se factors focus on whether the behavior at issue 'occurred


                                       - 22 -
with sufficient regularity making it more probable than not that

it would be carried out in every instance or in most instances.'"

Id. (quoting Weil v. Seltzer, 873 F.2d 1453, 1460 (D.C. Cir.

1989)).   Thus, "[i]t is essential," we have said, "that the

regularity of the conduct alleged to be habitual rest on an

analysis of instances 'numerous enough to support an inference of

systematic conduct and to establish one's regular response to a

repeated specific situation.'" Id. (cleaned up with new alteration

added) (quoting Wilson v. Volkswagen of Am., Inc., 561 F.2d 494,

511 (4th Cir. 1977)). It is the party seeking to admit the routine-

practice or habit evidence that bears the burden of demonstrating

its sufficiency.   Id.   And our appellate review is again only for

abuse of discretion.     Id.

          Lama's objections under Rule 406 to Gyatso's testimony

and the pocket calendar are twofold.     First, according to Lama,

Gyatso did not testify about any of Lama's business practices or

patterns since Gyatso testified only as to his own work experience

with Lama. Thus, there was "no evidence" of sampling or uniformity

to qualify as routine-practice evidence under Rule 406.     Second,

Lama protests that the pocket calendar could not be evidence of a

routine during the limitations period since Gyatso testified that

his use of the calendar changed in 2013.

          We begin with his first contention.       At trial, Lama

protested that Gyatso's testimony of his own experience was "not


                               - 23 -
relevant . . . to testify as to the payment practices of the

employer."10      To the extent that objection raised an issue with the

adequacy of the sampling or uniformity of response, we nonetheless

still find Lama's appellate arguments without merit.11

            The    district     court    rejected    Lama's   inadmissibility

argument,      telling   Lama     that    Gyatso's     testimony   "goes   to

establishing the business practice."            And Lama had no response

then, and again has none now, as to why Gyatso's testimony could

not be at least a building block of Rule 406 evidence.               Indeed,

though not entirely precise, Gyatso's testimony can be reasonably

understood as describing Lama's business practice concerning the

pocket-calendar recording and submission of time worked from his

employees:     "[W]e record when we started and when we left."             And



     10 We note also that Lama was not clear on any distinctions
he drew between the various aspects of Gyatso's testimony or the
pocket calendar in lodging his objections at trial. Instead, Lama
moved at trial to exclude the entirety of Gyatso's testimony, and
he employs the same wholesale-exclusion tactic on appeal.
     11 We caution counsel that objections to evidence in the
district courts must be specific in order to preserve them, as we
have made it clear that a general objection to testimony is
insufficient to preserve more specific ones. See United States v.
Young, 105 F.3d 1, 9 & n.3 (1st Cir. 1997); United States v. Piva,
870 F.2d 753, 759–60 (1st Cir. 1989) ("Although he contended that
the evidence was hearsay and that it was being improperly used to
rehabilitate Pacheco's testimony, counsel did not argue at trial
that the evidence was inadmissible because it was made after the
declarant had acquired a motive to fabricate.        This lack of
specificity, after the judge believed she had resolved the
objection, precludes appellant from raising this issue for the
first time before us.").


                                    - 24 -
the   method   of   keeping    track   of   work   hours   in   this   way   was

corroborated by both Gonpo as well as another employee called to

the stand by Lama -- meaning there was testimony from 3 employees

in a company of less than 15 employees.            Similarly, both Gonpo and

Gyatso testified to working approximately 57-hour weeks -- meaning

again that 2 out of less than 15 employees testified to their

repeated work schedule. And the same goes for Gonpo's and Gyatso's

testimonies that Lama routinely did not pay employees the full

amount they worked or at an overtime rate, but instead "carried

forward" a balance of excess hours and wages from week to week

which were never compensated.

           Lama makes no effort on appeal to explain why testimony

from those proportions of a small company's employees as to their

weekly schedule, their practice for recording and submitting their

time, and Lama's pay practices -- practices conducted week after

week for at least two years -- is insufficient under Rule 406.

Instead, focusing only on Gyatso, he simply ignores the entirety

of the evidence admitted to establish the business practice and

contends there was "no evidence" of other employees' experiences

or practices.       And he cites to dissimilar cases involving either

the experiences of one or two individuals in relation to thousands

of other potential experiences, see G.M. Brod & Co. v. U.S. Home

Corp.,   759   F.2d    1526,   1533    (11th   Cir.   1985)     (one   person's

experience insufficient "when considered in the light of Home's


                                   - 25 -
contractual dealings with thousands of small subcontractors"), or

in two isolated events occurring three years apart, see Becker v.

ARCO Chem. Co., 207 F.3d 176, 197, 204 (3d Cir. 2000).12

           Finally, although Lama may believe that other employees'

testimonies showed that Gonpo's and Gyatso's sizings up of the

business routines were not accurate, which testimony to believe

was a credibility call left to either the judge or the jury to

determine.   See 23 Charles Alan Wright & Arthur B. Miller, Federal

Practice & Procedure § 5277 (2d ed. 2022) (noting the unsettled

question of when an issue as to the sufficiency of the habitual or

routine   conduct   is   raised,   whether   the   judge   should   make   a

preliminary determination of admissibility, or if it should be

left for the jury to weigh).

           In all, Lama fails to offer a developed or coherent

argument why -- based on the facts actually revealed at trial --

the district court abused its discretion in finding Rule 406's

sampling-and-uniformity test satisfied here to establish Lama's

routine practices.       See Rodríguez v. Mun. of San Juan, 659 F.3d

168, 175 (1st Cir. 2011).

           His second argument merits little ink.             Though Lama

claims (as he did below) that Gyatso testified that the business


     12To make crystal clear, our conclusion is limited to deciding
that, on the facts of this case (considering especially the small
size of the business at issue), Lama has shown no abuse of
discretion.


                                   - 26 -
routine changed in 2013, the only change Gyatso testified to was

that Lama kept the pocket calendar instead of returning it.    The

district court rejected this as being a salient difference below,

and Lama had no responsive argument then, nor has he come up with

a cohesive one now, as to why the district court's analysis on

that piece was off-base.13

          2.   Irrelevance

          Next, Lama appears to contend that the district court

erroneously admitted the pocket calendar because the calendar did

not cover any time period within the limitations period here

(September 2013–November 2015) and thus was not "relevant."     He

raised this issue below, preserving abuse-of-discretion review,

but to the extent Lama injected only a relevancy objection under

Rule 401, we spy no error.14




     13Lama also slips an argument deep into his brief that Gonpo's
counsel maintained in his closing argument that other employees
were paid off the books in cash, which Lama says was "not based on
any evidence." Yet a complaint that a closing argument was not
supported by the evidence raises a wholly different error than a
complaint that certain evidence was improperly admitted. Lama did
not object to this closing-statement remark, leaving it forfeited
and thus reviewed, at most, for plain error. See Smith v. Kmart
Corp., 177 F.3d 19, 25 (1st Cir. 1999). And Lama also makes no
argument on appeal under that demanding standard, leaving the
argument ultimately waived. See Covidien LP v. Esch, 993 F.3d 45,
56 (1st Cir. 2021).
     14Lama tries to loop this in as an objection under Rule 406,
but we struggle to see how this fits there.


                               - 27 -
          Rule 401 "set[s] a very low bar for relevance."     United

States v. Rodríguez-Soler, 773 F.3d 289, 293 (1st Cir. 2014).

Under that rule, "if the evidence has 'any tendency' to make a

material fact more or less likely, it is relevant."    Id. (emphasis

in original); see Fed. R. Evid. 401.     That low threshold makes "a

relevancy-based argument . . . a rather tough sell."    Franchina v.

City of Providence, 881 F.3d 32, 49 (1st Cir. 2018).

          Color us unsold.15     The evidence Lama protests easily

vaults the low relevancy bar.    Gyatso testified that his schedule

in 2013, the period he worked with Gonpo covered by the limitations

period here, was the same as his schedule in 2012, the period that

the calendar covered.16   The calendar thus served to corroborate

Gyatso's testimony that he worked about 57 hours per week in 2013

by pointing to documentary evidence supporting that he had in fact

worked those same hours in the past.     See United States v. Pérez-

González, 445 F.3d 39, 47 (1st Cir. 2006) (documentary evidence

corroborating witnesses' testimony passes Rule 401's loose test).


     15 We note that Lama's arguments on this point, citing no
caselaw and not even a rule of evidence, are so underdeveloped
that they may even be waived.        See Conduragis v. Prospect
Chartercare, LLC, 909 F.3d 516, 518 (1st Cir. 2018); United States
v. Freitas, 904 F.3d 11, 21 (1st Cir. 2018).
     16Lama contends in his brief that there is no evidence that
Gyatso worked for Lama in 2013, since Gyatso testified that he
"left somewhere like 2013 in December, 2012."    But Gyatso also
later testified that he returned to work for Lama in May 2013 at
Lama's request and, as Lama recognizes, also testified about how
he kept track of and submitted his time in 2013.


                                - 28 -
            3.   Prior bad acts

            Finally, Lama claims that Gyatso's testimony, even if it

was admissible under Rule 406, "implicate[d]" Rule 404(b) (which

we discussed above) as prior-bad-acts evidence and thus faults the

district court for failing to employ the two-step 404(b) analysis.

As best we can tell, the prior bad acts involved here are Gyatso's

testimony that Lama did not timely pay him for all of his hours,

or for the overtime pay he earned.17          But, since (as we just

discussed)   that   evidence   was   admissible    under   Rule   406,   the

district court committed no error in failing to conduct a Rule

404(b) analysis.    That is so because "Rule 404(b) does not prevent

admission of evidence of other acts under Rule 406, if the other

acts establish that the person made a habit of such conduct."              2

Weinstein's Federal Evidence § 404.12 (2021).

            Contending otherwise, Lama cites to caselaw noting that

"[t]he admissibility of Rule 406 evidence is . . . controlled by

the overriding provisions of Rule 403."           Maynard v. Sayles, 817

F.2d 50, 53 (8th Cir.), vacated, 831 F.2d 173 (8th Cir. 1987) (en

banc).    But although Rule 403 may be step two of the two-step test

under Rule 404(b), that does not mean that Rule 406 evidence must




     17To the extent Lama contends that other parts of Gyatso's
testimony constituted prior-bad-acts evidence, we cannot identify
how that is so from the record or his briefs, and thus deem any
argument on those points waived.


                                  - 29 -
also meet Rule 404(b)'s first-step requirements.18      Indeed, Rule

403 applies in all different evidentiary contexts.       See, e.g.,

United States v. Tetioukhine, 725 F.3d 1, 6 (1st Cir. 2013) ("This

evidence, even if it passes the requirements of Rule 702, remains

subject to Rule 403's balancing test."); Martínez, 608 F.3d at 59

(same for Rule 415, even though that rule "supersede[s] Rule

404(b)'s prohibition on . . . propensity [evidence] in sexual

assault cases").    And Lama identifies no authority to otherwise

support his contention that because Rule 403 applies, so, too,

does Rule 404(b).

            To be sure, we remain mindful that because Rule 406

evidence "necessarily engenders the very real possibility that

such evidence will be used to establish a party's propensity to

act in conformity with its general character," it could "thereby

thwart[] Rule 404's prohibition."       Simplex, Inc. v. Diversified

Energy Sys., Inc., 847 F.2d 1290, 1293 (7th Cir. 1988).     But that

is why we apply a high standard for evidence to be admissible under

Rule 406.   See id.; see also Newman, 982 F.2d at 668; McCormick on

Evidence § 195 (8th ed. 2022) (discussing the general distinctions

between inadmissible evidence of character and admissible evidence


     18 As a reminder, that two-step process involves:         (1)
identifying, under Rule 404(b), any "special relevance" of the
bad-acts evidence; and then (2) assessing, under Rule 403, whether
the probative value of the evidence "is substantially outweighed
by a danger of," among other concerns, "unfair prejudice." Doe,
741 F.3d at 229. For more details, see our earlier discussion.


                               - 30 -
of habit or routine); 2 Weinstein's Federal Evidence § 406.02

(2021).19

                             CONCLUSION

            All told, we affirm.   The parties shall bear their own

costs.




     19 Because we find no error, we need not address Lama's
argument (citing our caselaw in the criminal habeas context) that
the evidentiary errors here (in a federal civil trial) violated
his right to due process.    See Coningford v. Rhode Island, 640
F.3d 478, 484 (1st Cir. 2011) (noting that "a misbegotten
evidentiary ruling [in a state criminal trial] that results in a
fundamentally unfair trial may violate due process").


                               - 31 -